Case 2:21-cv-00678-JS-AYS Document 48 Filed 05/13/21 Page 1 of 1 PageID #: 249

353 NORTH CLARK STREET, CHICAGO, IL 60654




                                                                        Dean N. Panos
May 13, 2021                                                            Tel +1 312 923 2765
                                                                        dpanos@jenner.com
VIA ECF

The Honorable Joanna Seybert
United States District Judge
U.S.D.C., Eastern District of New York
100 Federal Plaza, Courtroom 1030
Central Islip, NY 11722

Re:       In re Hain Celestial Heavy Metals Baby Food Litigation, Case No. 2:21-cv-678-JS-AYS
          Request for Consolidation of Related Cases

Dear Judge Seybert:

        I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action. I
write to notify the Court of the following cases pending in this District, which assert “consumer
protection type claims” against Hain Celestial and not against any other defendant:

          1.        Gray v. Hain Celestial Group, Inc., Case No. 2:21-cv-1569-JS-SIL; and

          2.       Anderson v. Hain Celestial Group, Inc., Case No. 2:21-cv-1621-JMA-ARL.

A copy of the complaint in Gray is attached as Exhibit A, and a copy of the complaint in Anderson
is attached as Exhibit B.

        Pursuant to the Court’s order consolidating all similar consumer fraud actions against Hain
Celestial into a single Consolidated Action (ECF No. 47), Hain Celestial respectfully requests that
these two actions—which post-date the filing of the Stewart plaintiffs’ motion for consolidation—
be consolidated into the Consolidated Action.


                                                                 Respectfully submitted,

                                                                 /s/ Dean N. Panos       ____
                                                                     Dean N. Panos




CHICAGO    LONDON    LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
